IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40403
                          Summary Calendar


MICHAEL GLENN WILLIAMS,

                                         Plaintiff-Appellant,

versus

ZELLER, Etc.; ET AL.,

                                         Defendants,

ZELLER, Assistant Warden; ANDERSON, Warden; ROBERT GAMBLE,
Doctor; ECKO, Correctional Officer III; PEREZ, Correctional
Officer III; HEARING, Lieutenant; ALBIAR, Sergeant; JASON
CALHOUN, Doctor; WAYNE SCOTT, Director, Texas Department of
Criminal Division, Institutional Division,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-97-CV-192
                       --------------------
                         February 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Glenn Williams, Texas prisoner # 696404, appeals the

jury’s verdict for the defendants.   Williams complains of the

magistrate judge’s denial of his motions for appointment of

counsel.   The magistrate judge did not abuse her discretion in




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40403
                                  -2-

denying appointed counsel.    Ulmer v. Chancellor, 691 F.2d 209,

213 (5th Cir. 1982).

     Williams argues that he was denied access to courts to

prepare his defense due to inability to maintain his legal

materials on his unit.   The record shows that the magistrate

judge ordered the warden to allow Williams to have all materials

he needed to prepare for trial and that the warden informed the

magistrate judge that all of Williams’ property had been returned

to him.

     Williams argues that the magistrate judge’s instructions to

the jury were improper and that there was improper jury

selection.   The jury instruction and jury selection issues relate

to the actual conduct of the trial for which a transcript is

necessary to review.   Williams moved for a trial transcript at

government expense in the district court, which the magistrate

judge denied, but he did not reurge this motion on appeal after

being informed of the necessity of a motion in this court by the

Clerk’s Office.   This court does not consider the merits of the

issue when the appellant fails to provide a transcript.    Powell

v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992).

     Williams complains of perjured testimony by several defense

witnesses.   The jury found that the defendants did not use

excessive force and were not deliberately indifferent to his

serious medical needs.   Williams’ arguments are an attempt to

challenge the credibility decisions made by the jury.    This court

will not disturb credibility determinations on appeal.    See

Williams v. Fab-Con, Inc., 990 F.2d 228, 230 (5th Cir. 1993).
                           No. 99-40403
                                -3-

     Williams has made no argument on appeal regarding the

magistrate judge’s grant of summary judgment as to the other

defendants and so has waived any issues relating to the dismissal

of those claims.   See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).

     Williams’ appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED.     5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   We caution Williams that once

he accumulates three strikes, he may not proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; WARNING ISSUED.